DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Remote evaluation of operation of motor vehicles.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show descriptions in the flow chart of fig. 1 and 2 so that they are more than just numbered boxes as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 in line 6 states “or both” but did not set up a choice between one or the other before as a result this language is indefinite.  For the purpose of examination this will be removed.  Claim 15 has similar language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Garrett (U.S. Pat. No. 10,269,192).
Regarding claims 12, 21, 22, Garrett discloses a method (2000) for evaluating an operating condition of a motor vehicle (1000) that includes an electrical-mechanical energy converter (200) and a chemical-mechanical energy converter (300) (col. 6, lines 20-25), the method comprising: 
detecting (2100) an operating condition of the chemical-mechanical energy converter (300) of the motor vehicle (1000) with a sensor (301), by reading out a control unit (302) (col. 7, lines 1-15 discloses sensors for determining operation of the vehicle), or both; 
transmitting (2200) the detected operating condition of the chemical-mechanical energy converter (300) to a location (500) remote from the motor vehicle (1000) with a transmitting device (303) (col. 3, lines 20-30); and 
evaluating (2300) the operating condition of the chemical-mechanical energy converter (300) at the location (500) remote from the motor vehicle (1000) by comparing the detected operating condition of the chemical-mechanical energy converter (300) with a reference value of the operating condition of the chemical-mechanical energy converter (300) with at least one processing unit (502) (col. 3, lines 30-38) in order to determine emissions of a motor vehicle fleet including at least two motor vehicles (1000) (col. 6, lines 24-26).
Regarding claim 13 which depends from claim 12, Garrett discloses wherein the operating condition of the chemical-mechanical energy converter (300) comprises a fuel consumption of the chemical-mechanical energy converter (300) (claim 5 discloses transmitting fuel injection activation and air flow data which col. 23, lines 53-60 shows how these values are interrelated to produce fuel consumption data).
Regarding claim 14 which depends from claim 12, Garrett discloses wherein the operating condition of the chemical-mechanical energy converter (300) comprises a carbon dioxide production of the chemical-mechanical energy converter (300) (col. 6, lines 27-45).
Regarding claim 15 which depends from claim 12, Garrett discloses wherein the method (2000) further comprises
 detecting (2100) an operating condition of the electrical-mechanical energy converter (200) of the motor vehicle (1000) with a sensor (201), by reading out a control unit (202), or both; 
wherein transmitting (2200) the detected operating condition of the chemical- mechanical energy converter (300) further comprising transmitting the detected operating condition of the electrical-mechanical energy converter (200) to the location (500) remote from the motor vehicle (1000) with the transmitting device (303); and 
wherein evaluating (2300) the operating condition of the chemical-mechanical energy converter (300) further comprising evaluating the operating condition of the electrical-mechanical energy converter (200) at the location (500) remote from the motor vehicle (1000) by comparing the detected operating condition of the electrical- mechanical energy converter (200) with a reference value of the operating condition of the electrical-mechanical energy converter (200) with the at least one processing unit (502) (at 530 vehicle speed data is gathered and sent which is a measure of the motors operation).
Regarding claim 16 which depends from claim 15, Garrett discloses wherein the operating condition of the electrical-mechanical energy converter (200) comprises an energy consumption of the electrical-mechanical energy converter (200) (326 is monitored).
Regarding claim 17 which depends from claim 12, Garrett discloses wherein, when the comparison of the detected operating condition of the chemical-mechanical energy converter (300) with the reference value of the operating condition of the chemical-mechanical energy converter (300) yields a deviation that is greater than a predetermined threshold value, the method further comprises: 
transmitting (2500) a request to change the operating condition of the chemical- mechanical energy converter (300) to the motor vehicle (1000) from the remote location (500) with the transmitting device (501); and carrying out (2600) the operating condition change of the chemical-mechanical energy converter (300) in the motor vehicle (1000).
Regarding claim 18 which depends from claim 17, Garrett discloses further comprising: transmitting (2500) a request to change the operating condition of the electrical- mechanical energy converter (200) to the motor vehicle (1000) from the remote location (500) with the transmitting device (501); and carrying out (2600) the operating condition change of the electrical-mechanical energy converter (200) in the motor vehicle (1000) (660 receives remote instructions after the performance data has been compared at 635 disclosed in col. 24, lines 40-55).
Regarding claim 19 which depends from claim 15, Garrett discloses wherein, when the comparison of the detected operating condition of the electrical-mechanical energy converter (200) with the reference value of the operating condition of the electrical-mechanical energy converter (200) yields a deviation that is greater than a predetermined threshold value, the method further comprises: transmitting (2500) a request to change the operating condition of the electrical- mechanical energy converter (200) to the motor vehicle (1000) from the remote location (500) with the transmitting device (501); and carrying out (2600) the operating condition change of the electrical-mechanical energy converter (200) in the motor vehicle (1000) (660 receives remote instructions after the performance data has been compared at 635 disclosed in col. 24, lines 40-55).
Regarding claim 20 which depends from claim 19, Garrett discloses further comprising: transmitting (2500) a request to change the operating condition of the chemical- mechanical energy converter (300) to the motor vehicle (1000) from the remote location (500) with the transmitting device (501); and carrying out (2600) the operating condition change of the chemical-mechanical energy converter (300) in the motor vehicle (1000) (660 receives remote instructions after the performance data has been compared at 635 disclosed in col. 24, lines 40-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747